DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2018 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 67-69, 71-74, 77, and 79-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanderson (U.S. 2,390,961).
Regarding claims 67 and 68, Sanderson et al. (hereinafter “Sanderson”) teaches a polymerizing process for making rubber-like products made by a combination of a polymerized vegetable component and a sulphurizing component (Page 1 Right Column Lines 11-23).
Specifically, Sanderson teaches a blend of linseed oil and cottonseed oil (Page 2 lines 3-5; meeting claimed ‘biorenewable, previously modified, or functionalized oil’) that is heated to a temperature of about 225F to 250F (Page 2 Left Column lines 12-16; meeting Applicant’s disclosed polymerization reaction at 00022), adding a sulphurizing component, which is sulphur, to the heated oil and allowing the sulfur-containing compound to react with the oil to produce a polymerized oil cross-linked with the sulfur-containing compound (Page 3 Right Column Lines 68-75). See also Page 3 Right Column Lines 25-28 which states that the “[s]ulphur is usually employed in this connection in proportions necessary to effect proper polymerization of the vegetable component” and that the amount of sulphur usually ranges from 3-15% of the total constituents (Page 3 Right Column lines 38-40) where Example IV includes 7.7 wt% sulphur.
As such, Sanderson anticipates the claimed range of ‘a sulfur content ranging from about 0.001 wt% to about 8 wt%’ with sufficient specificity in view that the broadly disclosed range of 3-15% overlaps the claimed range and Sanderson provides an express example within the claimed range (Example IV 7.7 wt% S).
Sanderson is silent to quantifying the oligomer content of the resulting polymerized vegetable oil product. 
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	In the instant case, Sanderson uses linseed and cottonseed oils, which are expressly recited in Applicant’s specification at paragraph 00016 and 00022, in an identical manner of production (i.e. heating the oil to at least 100C, adding sulfur, and polymerizing). Thus, it is anticipated that the resultant polymerized product of Sanderson would possess a polymeric distribution having about 2 to about 80 wt%, and/or about 15 to about 60 wt% (meeting instant dependent claim 68), oligomer content absent evidence to the contrary.
Regarding claim 69, Sanderson anticipates the product as applied to claim 67 above and further teaches that 7.7 wt% of sulfur is included in Example IV which is taken to meet the BRI of ‘less than about 6 wt%’ due to the word ‘about’. Alternatively, Sanderson broadly describes that the sulfur can be included from 3 to 15% which meets the claimed range of less than about 6 wt% with sufficient specificity (Page 3 Right Column, line 39).
Regarding claims 71-73, Sanderson anticipates the product as applied to claim 67 above but is silent to the polymerized oil having a flash point ranging from about 100C to about 400C (claim 71), about 200C to about 350C (claim 72), and/or about 245C to about 275C (claim 73). However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	In the instant case, Sanderson uses linseed and cottonseed oils, which are expressly recited in Applicant’s specification at paragraphs 00016 and 00022, in an identical manner of production (i.e. heating the oil to at least 100C, adding sulfur, and polymerizing). Thus, it is anticipated that the resultant polymerized product of Sanderson would possess a flash point ranging from about 100C to about 400C absent evidence to the contrary.
It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
Regarding claim 74, Sanderson anticipates the product as applied to claim 67 above and further teaches that the oil is a combination of linseed and cottonseed oil (Page 2 lines 3-5).
Regarding claim 77, appears to utilize product by process language (MPEP 2113). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Applicant’s specification does not identify the structure imparted by such processing conditions or provide a definition of what ‘previously modified’ means.
Sanderson anticipates the product as applied to claim 67 above and further anticipates that the oil is previously modified because Sanderson discloses a 1st heating which results in polymerization (Page 2 Left Column lines 13-16 and 27-28; “temperature of about 225 to 250F”). As the oil is heated again before adding the sulfur (Page 3 Right Column), Sanderson’s first heating meets the claimed ‘previously modified’ limitation.
Regarding claim 79, Sanderson anticipates the product as applied to claim 67 above and expressly states that sulphur is added (bottom of Page 3 Right Column) but is silent to specifying whether the sulphur is in elemental form. In the absence of such a disclosure, the person of ordinary skill would understand the disclosure of ‘sulphur’ to be elemental sulphur.
Regarding claim 80, it is noted that this is a product by process limitation (MPEP 2113). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Nevertheless, Sanderson teaches that the oil is heated to 275F which is 135C (Page 3 Right Column Line 74).
Regarding claim 81, Sanderson anticipates the polymerized oil product of claim 67 above and Example IV teaches the inclusion of the inventive polymerized product (Page 5 left column, 34-53) with asphalt which meets the claimed ‘modified asphalt’.
Regarding claim 82, MPEP 2111.02 describes the effect of the preamble and, notably, it has been held that “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and it is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.23d 1298, 1305, 51 USPQ 2d 1161, 1165 (Fed. Cir. 1999).
In the instant case, “rejuvenator” does not impart structural limitations beyond those already required in the body of the claim i.e., the polymerized oil of claim 67.
Furthermore, and with regard to the language “for use in asphalt”, it is noted that this language is the intended use of the composition which does not impart any additional structure. 
Sanderson anticipates the polymerized oil product as applied to claim 67 above and Sanderson’s Example IV teaches the inclusion of the polymerized oil product (Page 5 left column, 34-53) with asphalt.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Sanderson as applied to claim 67 above.
Regarding claim 70, Sanderson teaches the product as applied to claim 67 above and further teaches that the sulfur can be included from 3 to 15%. The lower bound of 3% is taken to meet the claimed upper bound of ‘about 2 wt%’. In the alternative, if the lower bound of 3 is not taken to meet ‘about 2 wt%’, the range would be obvious on the grounds that 3% is reasonably close to ‘less than about 2 wt%’.
Claims 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson as applied to claim 67 above, and further in view of Mitra (U.S. 2011/0146531).
Regarding claims 75 and 76, Sanderson anticipates the product as applied to claim 67 above but fails to expressly state that the biorenewable, previously modified, or functionalized oil comprises an alkyl ester.
Mitra teaches the use of natural esters derived from vegetable oil that reduce or eliminate the use of expensive, non-renewable, potentially toxic, potentially flammable, petroleum-based solvents and replace them with renewable, naturally-derived volatile fatty ester solvents (Paragraph 0022). Specifically, Mitra teaches methyl butyrate (Paragraphs 0034 and 0035) which is an alkyl ester, particularly a methyl ester (meeting claim 76).
As Sanderson also uses vegetable oils (i.e. linseed and cottonseed oil), it would be obvious to include esters in the oil as taught by Mitra in view that Mitra teaches that the use of a natural ester is advantageous because it reduces or eliminates the use of expensive, non-renewable, potentially toxic, potentially flammable, petroleum-based solvents and replace them with renewable, naturally-derived volatile fatty ester solvents (Paragraph 0022).
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Sanderson as applied to claim 67 in further view of Raad (U.S. 2002/0026884).
Regarding claim 78, Sanderson anticipates the product as applied to claim 67 above but is silent to the oil being selected from the group consisting of triacylglycerides, diacylglycerides, monoacylglycerides, and combinations thereof.
Raad teaches a composition including a vegetable oil and a structural material including bitumen and asphalt (Abstract). Specifically, Raad teaches that vegetable oil includes triacylglycerides composed of mostly monounsaturated and polyunsaturated fatty acid chains that may be thermally polymerized by a number of free-radical initialized processes (Paragraph 0018).
As Sanderson also uses vegetable oil (i.e. linseed and cottonseed oil), it is expected that Sanderson’s oil would include triacylglycerides. Nevertheless, it would be prima facie obvious to ensure the triacylgylcerides were present so that the unsaturated chains of the triacylglycerides can be polymerized.
Claims 83-86 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson as applied to claim 67 in further view of Bailey et al. (U.S. 2010/0034586; Cited in IDS of 12/20/2018).
Regarding claim 83, Sanderson anticipates the polymerized oil as explained at the rejection of claim 67 above. While Sanderson does teach an example including the polymerized oil and asphalt, the asphalt is not present in an amount of about 60 to about 99.9 wt%.
Bailey et al. (hereinafter “Bailey”) teaches a rejuvenating agent from plant derived oils, preferably vegetable oil (Abstract and Paragraph 0039). Specifically, Bailey teaches a 40/60 blend of bitumen (meeting claimed ‘asphalt binder’) and vegetable oil (Paragraph 0048) with emphasis upon the use of the vegetable oil to control the properties of the resultant mixture (Paragraphs 0038 and 0042). Additionally, Bailey teaches that plant derived oil as a bitumen replacement also offers reduced dependency on landfill for disposal, reduction in embodied carbon dioxide of the resultant asphalt mixture, less reliance on expensive imported hydrocarbons, and is also easier to handle during manufacturing (Paragraph 0042).
As such, it would be obvious to use Sanderson’s polymerized vegetable oil in the manner suggested by Bailey (i.e. a 40/60 blend) to create an advantageous bitumen blend with desirable properties that offers reduced dependency on landfill for disposal, reduction in embodied carbon dioxide of the resultant asphalt mixture, less reliance on expensive imported hydrocarbons, and is also easier to handle during manufacturing (Paragraph 0042 of Bailey).
Regarding claim 84, Sanderson and Bailey teach the modified asphalt as applied to claim 83 above and Bailey further teaches at Paragraph 0052 that the various blends were tested to validate laboratory and comply with the framework for penetration grade bitumens, specifically paving grade bitumens’ (Paragraph 0052). As such, the asphalt binder is for paving applications in view of the disclosure of ‘paving grade bitumens’.
Regarding claim 85, while not expressly referring back to claim 67, the claim’s recitation of ‘the polymerized oil’ are the features of claim 67. As such, Sanderson teaches the polymerized oil as applied to claim 67 and is relied upon for this rejection.
Sanderson does not teach the addition of the polymerized oil of claim 67 to treat RAP.
However, Bailey teaches a rejuvenating agent from plant derived oils, preferably vegetable oil (Abstract and Paragraph 0039). Specifically, Bailey teaches the use of vegetable oil to rejuvenate RAP (Paragraphs 0019-0024; the ‘separated surface’ described in 0020 meets RAP) with emphasis upon the use of the vegetable oil to control the properties of the resultant mixture and restore flexibility to the reclaimed mix (Paragraphs 0006, 0038, and 0042). Bailey also teaches that the amount of plant derived oil required is in the range from 2-20% which lies within the claimed range of 0.1 to 40 wt%.
Additionally, Bailey teaches that plant derived oil as a bitumen replacement also offers reduced dependency on landfill for disposal, reduction in embodied carbon dioxide of the resultant asphalt mixture, less reliance on expensive imported hydrocarbons, and is also easier to handle during manufacturing (Paragraph 0042).
As such, it would be obvious to use Sanderson’s polymerized vegetable oil in an amount of 2-20% to restore RAP to reduce dependency on landfill for disposal, reduction in embodied carbon dioxide of the resultant asphalt mixture, less reliance on expensive imported hydrocarbons, and is also easier to handle during manufacturing (Paragraph 0042 of Bailey).
Regarding claim 86, Sanderson and Bailey teach the method as applied to claim 85 above. Sanderson and Bailey do not expressly describe the addition of bitumen with the treated RAP (which was treated with the polymerized oil) but such a combination is prima facie obvious as it is conventional in the asphaltic arts to combine rejuvenated and/or treated RAP with additional bitumen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Deneuvillers et al. (U.S. 2012/0315088) directed to vegetable based recycling and rejuvenating agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738